Citation Nr: 1817599	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-28 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Whether the reduction in disability rating from 40 percent to 10 percent effective December 1, 2013, for lumbar strain with arthritis was proper.

2. Entitlement to an increased rating in excess of 40 percent for lumbar strain with arthritis.

3. Entitlement to an increased rating in excess of 10 percent for radiculopathy of the left lower extremity.

4. Entitlement to an increased rating in excess of 10 percent for radiculopathy of the right lower extremity.

5. Entitlement to an increased rating in excess of 10 percent for left knee patellofemoral syndrome.

6. Entitlement to an initial rating in excess of 10 percent prior to February 17, 2016, and in excess of 30 percent thereafter for a depressive disorder (previously dyssomnia.)

7. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of September 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and April 2013, September 2013, and June 2014 rating decisions of the VA RO in Reno, Nevada.

In November 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107 (a)(2) (West 2012).
The issue(s) of entitlement to an increased rating in excess of 40 percent for lumbar strain with arthritis, entitlement to increased ratings in excess of 10 percent for radiculopathy of the left and right lower extremities, entitlement to an initial rating in excess of 10 percent prior to February 17, 2016, and in excess of 30 percent thereafter for a depressive disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2013 rating decision reduced the Veteran's evaluation for lumbar spine sprain with arthritis from 40 percent to 10 percent, effective December 1, 2013, without following the procedural due process requirements under 38 C.F.R. § 3.105(i) (2017).

2. During the November 2017 video conference hearing, the Veteran and his representative stated that they wished to withdraw from appellate consideration the issue of entitlement to an increased rating in excess of 10 percent for left knee patellofemoral syndrome.


CONCLUSIONS OF LAW

1. The reduction of the rating for service-connected lumbar spine strain with arthritis from 40 percent to 10 percent was improper and is void ab initio.  38 U.S.C. § 5112 (2012); 38 C.F.R. §§ 3.105(e), 3.105(i) (2017).

2. The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased rating in excess of 10 percent for left knee patellofemoral syndrome have been met and the appeal as to this issue is withdrawn. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Rating Reduction - Lumbar Spine

The Veteran contends that the reduction of the evaluation for lumbar strain with arthritis from 40 percent to 10 percent was improper. 

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence showing that compensation should be continued at the present level and to request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires. 38 C.F.R. § 3.105(e), (i).

When VA reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio, "from the beginning."  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In this case, the procedural requirements under 38 C.F.R. § 3.105(i) for the reduction of lumbar strain with arthritis disability rating from 40 percent to 10 percent were not properly followed.  In May 2013, the RO initially proposed to reduce the 40 percent evaluation to 10 percent due to August 2011 and October 2012 VA examination reports, in which, the examiners concluded the Veteran's lumbar spine disability had substantially improved.  See May 2, 2013 VA Notice Letter; see also April 2013 rating decision.  In the May 2013 notice letter and April 2013 rating decision, the RO set forth the material facts and reasons for the reduction, instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced, and to request a predetermination hearing if desired.  The RO also notified the Veteran that the disability rating reduction would result in reduced monthly benefits. 

In a Notice of Disagreement (NOD) received at the RO on May 21, 2013, the Veteran indicated that he was appealing the decisions set forth in the May 2, 2013, notification/decision date letter.  He indicated that he would like to receive a telephone call or email from a representative of the local regional office regarding the NOD.  He also requested a hearing at "your earliest convenience."  The record reflects that although the Veteran requested a predetermination hearing within 30 days of receipt of notice of the proposed reduction, the RO did not take action to schedule the predetermination hearing and did not contact the Veteran regarding his hearing request.  The RO took final action to reduce the disability rating in a September 2013 rating decision, in which the disability rating for lumbar strain with arthritis was reduced from 40 percent to 10 percent, effective December 1, 2013. 

Since the Veteran timely requested a predetermination hearing on the proposed rating reduction, and the RO reduced the rating without taking any action to schedule the Veteran for his requested hearing, the procedural requirements under 38 C.F.R. §§ 3.105(i) were not met, and the Veteran was not afforded due process before his monthly benefits were reduced.  Because the procedural requirements were not met, the reduction is void ab initio and the 40 percent rating must be restored.

The Board finds that the Veteran's 40 percent rating for a lumbar strain disability was improperly reduced, and that the 40 percent evaluation for the Veteran's lumbar strain with arthritis should be restored effective December 1, 2013.  In doing so, the Board is leaving open the question as to whether a rating higher than 40 percent may be assigned.  Indeed, such is the question at issue in the Veteran's increased rating claim discussed in the REMAND section below.





II. Dismissal

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C. § 7105(a); 38 C.F.R. § 20.200 (2017). 

A substantive appeal may be withdrawn by an appellant or an appellant's authorized representative at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  During the November 2017 video conference hearing, the Veteran and his representative stated that they wished to withdraw from appellate consideration the issue of entitlement to an increased rating in excess of 10 percent for left knee patellofemoral syndrome.

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his substantive appeal with respect to the above referenced issue.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.


ORDER

The reduction in disability rating from 40 percent disabling to 10 percent disabling for lumbar strain with arthritis was improper, and the 40 percent disability rating is restored as of December 1, 2013.

Entitlement to an increased rating in excess of 10 percent for left knee patellofemoral syndrome is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159.

I.  Lumbar Strain and Bilateral Lower Extremity Radiculopathy

The Veteran seeks an increased rating for his lumbar spine disability, as well as associated bilateral lower extremity neurological disabilities.  

During the entire appellate period, the Veteran has asserted that flare-ups related to his lumbar strain have significantly limited his functional ability.  See November 2017 Hearing Transcript, February 2016 VA examination report, October 2012 VA examination report, August 2011 VA examination report.  The August 2011 and October 2012 VA examination reports indicate that the Veteran experienced flare-ups, but did not address the functional impact of these flares.  Additionally, both VA examination reports indicated that the Veteran did not suffer from radiculopathy as a neurological manifestation of his lumbar spine disability.  However, VA treatment records contemporaneous to and subsequent to these VA examinations showed complaints of radiculopathy, as well as hyperalgesia.  See September 2007 VA examination report, December 2012 VA Chiropractic Note, October 7, 2013 VA Primary Care Note.

The Court has made it clear that when the VA undertakes to provide the Veteran with an examination, the Veteran must receive an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (1991).  A VA medical examination is adequate "when it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id.  Thus, if a medical examination report does not contain sufficient information to allow an informed decision to be made by the Board, it is inadequate, and the VA must obtain a new, adequate, examination.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Additionally, in the case of a Veteran with a history of flare-ups, if the examination occurs when a flare-up is not being experienced, the examiner must ascertain adequate information - such as frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's flares by alternative means, in order to estimate the Veteran's functional loss due to flares based on all the evidence of record.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

While the Veteran's February 2016 VA examination report addressed the functional impact of the Veteran's flares, including estimating decreased range of motion, as well as radiculopathy as a neurological manifestation of the lumbar spine disability, this examination report alone is not adequate to address the totality of the Veteran's disability picture during the entire appellate period.  Additionally, the Veteran asserts that his lumbar strain with arthritis and its neurological manifestations have, in fact, worsened since his last VA examination.  See November 2017 Hearing Transcript.  

The Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  So it is in this case.  On remand, the Veteran should be scheduled for an updated VA spine examination to assess the severity of his service-connected lumbar spine disability and associated neurological manifestations, as well as to obtain retroactive medical opinions to address the functional impact of the Veteran's historically reported flares.

II. Depressive Disorder

While the Veteran was last afforded a VA examination with regard to his depressive disorder in February 2016, during the November 2017 video conference hearing, the Veteran asserted that his mental health condition had worsened since his last VA examination.  Additionally during the video conference hearing, the Veteran stated that he had a difficult time speaking to non-mental health providers with regard to his mental health.  Because of this difficulty, he asserted that the medical evidence of record did not sufficiently document the severity of his depressive disorder.  Therefore, the Board finds that a new examination is warranted upon remand.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

III. TDIU

As the Board is remanding the higher disability evaluation claims addressed above, entitlement to a TDIU must be remanded because the matters are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated.)  

Additionally, in light of the remand, any relevant VA medical records should also be requested. 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated since August 2016.

2. Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected lumbar spine disability, as well as any current neurological manifestations of the Veteran's lumbar spine disability.  The VA examiner is also asked to provide a retrospective medical opinion regarding the Veteran's historical reports of flare-ups.  The claims file must be made available for review.  All indicated tests and studies should be completed.  

The examiner must address the current functional impairment, if any, during flare-ups or when the lumbar spine is used repeatedly.  The range of motion lost during a period of flare-up or over-use should be indicated in degrees.  If the examination occurs when a flare-up is not being experienced, or at a time without repeated use, the examiner must ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss regarding the Veteran's flares and/or repeated use by alternative means and estimate the Veteran's functional loss due to flares and/or repeated use based on all the evidence of record.   If the Veteran no longer experiences flare-ups of the lumbar spine, this should be made clear.  

The examiner should then review the record and provide a retrospective medical opinion regarding the functional impact, if any, of the Veteran's prior history of flare-ups.  The examiner should solicit information, such as, the frequency of previous flare-ups; the symptoms associated with such flare-ups; and duration of flare-ups; and a description of pain and duration of such pain during a flare-up.  The range of motion lost during these historical periods of flare-ups should be approximated in degrees.

If it is not feasible to determine any of the above-requested information without resort to speculation, the examiner must provide an explanation for why this is so.  It must be clear that the inability to provide an opinion is predicated on lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner.

All opinions expressed should be accompanied by supporting rationale

3. Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected depressive disorder.  The claims file must be made available for review.  All indicated tests and studies should be completed, and all opinions expressed should be accompanied by supporting rationale.

4. After completing the above, and any other development as may be deemed necessary, readjudicate the issues on appeal, to include entitlement to a TDIU.  If the benefits sought remains denied, in whole or in part, the Veteran and his attorney should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


